The plaintiff in error, hereinafter called defendant, was convicted in the district court of Washita county of grand larceny, and his punishment fixed at imprisonment in the State Penitentiary for a term of two years.
The case was tried in October, 1926; the appeal was lodged in this court in April, 1927. No briefs have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court upon conviction for a felony, and no briefs in support of the appeal are filed, and no appearance for oral argument made, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors. If none appear, and the evidence reasonably supports the verdict, the judgment will be affirmed. We have done this, and find that the evidence supports the verdict, and no jurisdictional or fundamental error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.